Citation Nr: 0009998	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  94-03 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
left ear hearing loss.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from July 1963 to October 1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1993, 
from the Seattle, Washington, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied a 
compensable evaluation for hearing loss of the left ear, 
denied service connection for residuals of acoustic neuroma 
and tinnitus, and denied a temporary total evaluation under 
38 C.F.R. § 4.30.

The Board remanded the claim in February 1996 for further 
development.  The RO granted service connection for tinnitus 
in an April 1996 rating decision so this issue is moot.  

The Board remanded the claim again in June 1998 for 
additional development.  In a rating decision in November 
1999, the RO granted service connection for residuals of 
acoustic neuroma with suboccipital craniotomy and assigned a 
temporary total evaluation for the period May 28, 1992, to 
July 1, 1992, based on surgical treatment of the acoustic 
neuroma necessitating convalescence.  Therefore, these issues 
are now moot.  Subsequently, having complied with the 
instructions on Remand, the RO returned the case to the Board 
for appellate review on the issue of entitlement to a 
compensable evaluation for hearing loss of the left ear.

In his substantive appeal received in May 1993, the veteran 
complained of headaches due to straining in trying to hear.  
As it is not clear whether the veteran is seeking service 
connection for headaches secondary to service-connected left 
ear hearing loss, this is referred to the agency of original 
jurisdiction for appropriate development.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  The veteran's hearing acuity is at level VI in his left 
ear; any right ear hearing loss is not service connected.  


CONCLUSION OF LAW

The schedular criteria for a compensable disability 
evaluation for left ear hearing loss are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100, 
Tables VI and VII (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his service-connected hearing loss of 
the left ear has worsened and that a compensable evaluation 
is warranted, emphasizing his difficulty hearing and the 
necessity of using a hearing aid.  The United States Court of 
Claims for Veterans Appeals (formerly U.S. Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court") 
has held a claim for an increased rating for a disability to 
be well grounded when an appellant indicates that the 
severity of the disability has increased.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992).  Accordingly, we 
find the claim for an increased rating of hearing loss of the 
left ear to be well grounded.  Furthermore, the appellant has 
not indicated that any probative evidence not already 
associated with the claims folder is available; therefore the 
duty to assist him has been satisfied.  38 U.S.C.A. 5107(a) 
(West 1991).

Service connection for left ear hearing loss was granted by 
the RO in a rating decision in May 1987 and evaluated as zero 
percent effective from November 1986.  The RO assigned this 
rating under the provisions of Diagnostic Code 6100 of the 
Schedule for Rating Disabilities, 38 C.F.R. § 4.87.  

An informal claim was received from the veteran in May 1992 
with a copy of a discharge summary for a period of 
hospitalization at the VA Medical Center Seattle from April 
22, 1992, to May 4, 1992, for surgical removal of a left 
acoustic neuroma.

VA outpatient treatment records show that in October 1991 the 
veteran presented and gave a history of sudden left ear 
hearing loss in 1986 with ringing in his ears and vertigo.  
He stated that since that time his hearing had been stable 
and he had had no problems with vertigo or tinnitus.  The 
examining physician noted that the veteran denied noise 
exposure and reported using hearing aids at home.  Testing 
revealed asymmetric sensorineural hearing loss, left greater 
than right.  The veteran was hypersensitive in the left ear 
to loud sounds.  He was referred for further evaluation and a 
report of magnetic resonance imaging in November 1991 showed 
a tumor on the left VIII cranial nerve.  Records were 
obtained pertaining to the veteran's surgical procedure of 
left suboccipital craniotomy with tumor resection for a left 
acoustic neuroma in April 1992.  The veteran was evaluated 
prior to discharge with an audiogram and was found to have 
preserved hearing in the left ear. 

Evidence reviewed included a copy of a letter dated September 
14, 1992, from J. Thomas Rulon, M.D., who reassessed the 
veteran's hearing referencing a finding of borderline 
sensorineural hearing loss in March 1987.  The veteran 
reported the left ear surgery in April 1992 and that he had 
obtained a new hearing aid for the left ear in August 1992.  
Examination findings showed normal ear canals and tympanic 
membranes.  Dr. Rulon noted that the audiometric examination 
showed a sensorineural hearing loss.  Dr. Rulon also 
commented that the veteran had remarkably good hearing for 
someone who had an acoustic neuroma removed.

On the VA authorized audiological evaluation in September 
1992, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
10
15
25
20
LEFT
NA
35
65
65
60

The average pure tone threshold was 18 decibels in the right 
ear, and 56 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and of 84 percent in the left ear.  The examiner 
noted that the hearing in the right ear was within normal 
limits.  

A report of VA outpatient treatment dated in April 1993 
indicates that the veteran had had no recurrence of the 
neuroma.  He reported mild imbalance, serviceable left ear 
hearing and no significant headaches.  His balance and gait 
were normal to examination.  It was noted that an MRI in 
January 1993 showed no recurrence.  The impression was an 
excellent result.

The report of an audiological examination in December 1994 
indicates that the test results showed a moderate degree of 
sensorineural loss in the left ear with poor speech 
discrimination.  The veteran reported wearing a hearing aid 
on the left ear with marginal success.  When evaluated in 
December 1995, the veteran reported no significant change.  
The assessment was that the veteran had moderate/severe 
sensorineural hearing loss in the left ear.  

In March 1996 the veteran underwent a complete audiology and 
otologic evaluation at the request of VA at the Spokane Ear, 
Nose and Throat Clinic.  The examiner recorded the veteran's 
post-service history of left acoustic neuroma surgery.  The 
veteran reported a worsening of his left ear hearing ability 
since his surgery.  The examiner noted review of the claims 
file, but reported being unable to locate records pertaining 
to the veteran's inner ear surgery in 1992 or any reports of 
audiometric examination prior to May 1992.  Examination 
revealed the veteran's ear canals to be devoid of cerumen.  
Both tympanic membranes were intact.  The examiner noted that 
current audiology evaluation revealed a sensorineural hearing 
loss for all frequencies in the left ear with a speech 
reception threshold for the left ear of 45.  Speech 
discrimination in the left ear was reported as 74 percent.  
The examiner's impression was "[t]here may have been some 
progression of the left ear hearing deficit since the 
surgery."

The veteran presented testimony at a personal hearing at the 
RO in August 1996 as evidenced by a copy of the transcript 
contained in the claims file.  He testified as to the 
severity of the hearing loss in his left ear and the effect 
it has on his daily life.  

The report of a neurological examination in August 1998 
reflects that the veteran's hearing on the left was 
diminished but present.  The examiner's diagnosis was that 
the veteran had an excellent outcome from the surgical 
removal of an acoustic neuroma.  It was reported that the 
veteran was able to work regularly at his usual and customary 
job with no restrictions.

On the authorized audiological evaluation in September 1998 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
20
25
30
10
LEFT
NA
50
60
70
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 52 percent in the left ear.  
The average pure tone threshold was 21 decibels in the right 
ear and 61 decibels in the left ear. 

When seen for a VA audio examination in October 1998, the 
examiner referenced the above audiological examination 
results.  The otoscopic examination was reported as normal.  
The examiner's diagnosis was that the audiometric test 
results indicate a mild to moderate-severe to severe 
sensorineural hearing loss with reduced discrimination in the 
left ear.  

On the authorized audiological evaluation in February 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
20
25
30
10
LEFT
NA
45
60
65
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 60 percent in the left ear.  
The average pure tone threshold was 21 decibels in the right 
ear and 59 decibels in the left ear.

The examiner noted that audiograms done post-operatively show 
that hearing threshold has stabilized in the left ear with 
fluctuation in discrimination scores.  The explanation for 
the variability was due to presentation mode, word lists 
used, etc. 

Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded medical history.  38 C.F.R. §§ 4.1, 4.2 
(1999).  

While evaluation of a service-connected disability requires a 
review of the appellant's medical history with regard to that 
disorder, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 
(1991); 38 C.F.R. §§ 4.1, 4.2 (1996).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment, and the effect of pain, supported by 
adequate pathology and evidenced by pain on movement, on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (1999).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 
3.102 (1999).

An increase in the disability rating is at issue, and the 
present level of disability is of primary concern.  The 
veteran's statements are observations of symptomatology of 
hearing loss and are corroborated by the medical evidence 
that the veteran has a hearing loss of the left ear.  
However, the severity of hearing loss is ascertained, for VA 
rating purposes, by application of the criteria set forth at 
38 C.F.R. § 4.87 of the VA's Schedule for Rating 
Disabilities.  Under these criteria, the degree of disability 
for bilateral service-connected hearing loss disability is 
determined by application of a rating schedule that 
establishes eleven auditory acuity levels, ranging from Level 
I (for essentially normal acuity) through Level XI (for 
profound deafness).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 
4.86, 4.87, Diagnostic Code 6100.  As described by the Court, 
the assignment of disability ratings in hearing cases is 
derived by a mechanical application of the Rating Schedule to 
the numeric designation assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  The evaluations derived from the rating 
schedule, described above, are intended to make proper 
allowance for improvement by hearing aids.  Examination to 
determine this improvement is, therefore, unnecessary.  
38 C.F.R. § 4.86 (1999).

When rating disability evaluations, generally, the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation is 
to be avoided. 38 C.F.R. § 4.14 (1999).  If a claimant has 
service-connected hearing loss in one ear and nonservice-
connected hearing loss in the other ear, the hearing in the 
ear having nonservice-connected loss should be considered 
normal for purposes of computing the service-connected 
disability rating, unless the claimant is totally deaf in 
both ears.  VAOPGCPREC 32-97; see also Boyer v. West, 11 Vet. 
App. 477 (1998).

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, measured together with the 
average decibel loss as measured by pure tone audiometry 
tests.  To evaluate the degree of disability from defective 
hearing, the revised rating schedule establishes 11 auditory 
acuity levels from level I for essentially normal acuity, 
through level XI for profound deafness.  In situations where 
service connection has been granted only for defective 
hearing involving one ear, and the appellant does not have 
total deafness in both ears, the hearing acuity of the 
nonservice-connected ear is considered to be normal.  In such 
situations, a maximum 10 percent evaluation is assignable 
where hearing in the service-connected ear is at level X or 
XI.  38 U.S.C.A. § 1160(a) (West 1991); 38 C.F.R. §§ 4.85, 
4.87, Diagnostic Code 6100, Tables VI and VII (1999).

In this case, service connection is in effect for the left 
ear only and there is no competent evidence showing the 
veteran to be deaf in either ear.  Therefore, any defective 
hearing in the right ear may not be used in rating hearing 
loss in the left ear.  See 38 C.F.R. § 3.383 (1999).  As 
such, to comply with the provisions of 38 C.F.R. § 4.14 and 
the criteria for rating defective hearing set forth in the 
Schedule, auditory acuity in the right ear must be presumed 
to be Level I.  

The results of the September 1992 audiological evaluation 
correspond to a hearing acuity level of II in the left ear, 
which warrants a zero percent rating for the appellant's 
service-connected left ear hearing loss under 38 C.F.R. §§ 
4.85, 4.87, Diagnostic Code 6100.  The results of the 
September 1998 evaluation reflect level VI hearing loss in 
the left ear and Level I in the right, warranting a zero 
percent rating.  On the audiological evaluation in February 
1999, the average pure tone threshold was 59 decibels in the 
left ear, with speech recognition ability of 60 percent.  
These findings correspond to a hearing acuity level of VI in 
the left ear.  Although the evidence shows that the hearing 
loss in the left ear has worsened, with mechanical 
application of the rating schedule to the numerical 
designation assigned a compensable evaluation is not 
warranted.  When level VI for the left ear is combined with 
the Level I assigned to the right ear, the veteran's left ear 
hearing loss may be assigned no more than a zero percent 
evaluation under the Schedule.  38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Code 6100 (1999).

The Board notes that effective June 10, 1999, regulations 
applicable to hearing loss were revised.  63 Fed. Reg. 25206 
(May 11, 1999).  Because the veteran's claim was filed before 
the regulatory change occurred, he would be entitled to 
application of the version most favorable to her.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  However, the numerical 
standards by which auditory acuity and speech recognition are 
measured were not altered and there were no changes that 
would require evaluating this veteran's hearing loss in a 
manner different from that previously used.  Thus, the Board 
finds that there is no prejudice to the veteran with regard 
to the above determination.  See Bernard v Brown, 4 Vet. App. 
384 (1993).

A compensable rating, therefore, is not warranted at this 
time.  As the preponderance of the competent evidence in this 
case clearly is against the claim, the provisions of 38 
U.S.C.A. § 5107(b) (West 1991) are not for application.


ORDER

A compensable evaluation for service-connected left ear 
hearing loss is denied.



		
	JANE E. SHARP
Member, Board of Veterans' Appeals



 

